                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-00950-RM-NYW

RENASANT BANK, a Mississippi Corporation,

       Plaintiff,
v.
NORTHPOINTE BANK, INC., a Michigan Corporation;
TODD CRANE, an individual; and ROBERT SYLVIA, an
individual

       Defendants.



      DEFENDANTS CRANE AND SYLVIA’S MOTION FOR ENTRY OF MONEY
            JUDGMENT FOR ATTORNEYS’ FEES AND EXPENSES



       Pursuant to Fed. R. Civ. P. 54 and D.C.COLO.LCivR 54.3, individual defendants Todd

Crane and Robert Sylvia (together, “Individual Defendants”) move the Court for a judgment

awarding attorneys’ fees and expenses incurred in their defense of this lawsuit. In support thereof,

Individual Defendants states as follows:

             CERTIFICATE OF COMPLIANCE WITH D.C.COLO.LCivR 7.1

       Counsel for Individual Defendants has conferred with counsel for Plaintiff Renasant Bank

(“Renasant”) about the relief requested herein. Renasant does not consent to the relief requested

by Individual Defendants in this motion.

                                       INTRODUCTION

       Pursuant to this Court’s Order granting Individual Defendants summary judgment on

Renasant’s claims against them (Doc. 74, p. 10) and based on the underlying Release Agreements




FPDOCS 35719971.2
between Individual Defendants and Renasant (ECF Nos. 20-1, ¶ 7(d); 20-2, ¶ 7(d)), Renasant is

obligated to pay Individual Defendants’ attorneys’ fees and costs incurred in defending this

lawsuit, which total $60,976.90 (including $55,051.00 in attorneys’ fees and $5,925.90 in costs).

A.     Amount of fees requested.

       “In calculating a reasonable fee to be awarded, the Court applies the familiar ‘lodestar’

analysis. … In doing so, the Court makes an initial, or ‘lodestar,’ calculation by multiplying a

reasonable hourly rate by the number of hours reasonably expended by the attorney(s) on the case.

… Typically, the lodestar figure represents the appropriate amount of fees to be awarded;

adjustments to the lodestar figure are made only in unusual circumstances.” Meadows at Buena

Vista, Inc. v. Arkansas Valley Pub. Co., No. 10-CV-02871-MSK-KMT, 2012 WL 4442737, at *5

(D. Colo. Sept. 26, 2012) (citations omitted); Ramos v. Lamm, 713 F.2d 546 (10th Cir. 1983)

(describing a three-step process to determine attorneys’ fees), overruled on other grounds by

Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 483 U.S. 711 (1987).

       Individual Defendants request a total fee award of $60,976.90 (including $55,051.00 in

attorneys’ fees and $5,925.90 in costs) in connection with the defense of the action against them,

including fees and costs incurred in preparing their Answer to Renasant’s Complaint and

counterclaim for declaratory judgment (ECF No. 23), initial court-mandated discovery

conferences, preparing their Motion to File a Motion for Judgment on the Pleadings and Preserve

Their Subsequent Right to Move for Summary Judgment (ECF No. 24) and Reply in support of

same (ECF No. 35), preparing their Motion to Stay Discovery Pending Resolution of Proposed

Dispositive Motions (ECF No. 56), and preparing their Motion for Summary Judgment (ECF No.

62) and Reply in support thereof (ECF Nos. 69, 70).


                                                2
FPDOCS 35719971.2
        In support of their request, Defendants submit herewith the affidavits of their attorneys in

this matter, Darin Mackender (Exhibit A), Michael Elkon (Exhibit B), David C. Roth (Exhibit

C), Corey Goerdt (Exhibit D), and Sade Tidwell (Exhibit E).

        1. Darin Mackender

        Mr. Mackender is a partner with Fisher & Phillips LLP, a national labor and employment

law firm. He is a member in good standing of the state bars of Colorado and Nebraska, this Court,

the United States District Court for the District of Nebraska, and numerous federal appellate courts,

and has more than 20 years of experience in employment law and litigation, including litigating

breach of contract, duty of loyalty, and other similar claims.

        Mr. Mackender’s hourly rate for legal services is $495. Based on his experience, that rate

is a usual and customary rate that would be charged by attorneys of similar experience and

expertise in this jurisdiction.

        Mr. Mackender provided a total of 10.1 hours of legal services in connection with

Individual Defendants’ defense of this lawsuit. Below is summary of those legal services:

                                                                       Total
  Summary of Services                                                             Fees
                                                                       Hours
  Preparation of Answer, Counterclaim, and Initial Disclosures,
  including investigation of claims and development of strategy        4.3        $2,128.50
  for responding to same.
  Prepare for, attend, and prepare filings relating to court-
                                                                       2.2        $1,089.00
  mandated discovery conferences.
  Prepare Motion to File a Motion for Judgment on the Pleadings
  and Preserve Individual Defendants’ Subsequent Right to Move
                                                                       .5         $247.50
  for Summary Judgment (ECF No. 24) and Reply in support of
  same (ECF No. 35).
  Prepare Motion to Stay Discovery Pending Resolution of
                                                                       1.6        $792.00
  Proposed Dispositive Motions (ECF No. 56).
  Prepare Motion for Summary Judgment (ECF No. 62) and
                                                                       1.4        $693.00
  Reply in support thereof (ECF Nos. 69, 70).
  Address document production and eDiscovery issues.                   .1         $49.50

                                                 3
FPDOCS 35719971.2
A detailed billing statement is attached to Mr. Mackender’s affidavit.

        In determining the above amounts, Mr. Mackender has made a good faith effort to exclude

hours that are excessive, redundant, or otherwise unnecessary.

        2. Michael Elkon

        Mr. Elkon is a partner with Fisher & Phillips LLP, a national labor and employment law

firm. He is a member in good standing of the state bars of Georgia, Florida, this Court, and

numerous federal appellate courts, and has 19 years of experience in employment law and

litigation. Mr. Elkon specializes in handling employment-related litigation and counseling for

employers. His sub-specialty is handling restrictive covenant, trade secret, and fiduciary duty

cases, such as this case. He has significant experience in his sub-specialty and regularly litigates

and counsels clients in this area, as well as writing articles and making speeches regarding

restrictive covenant, trade secret, and fiduciary duty issues.

        Mr. Elkon’s hourly rate for legal services is $410. Based on his experience, that rate is a

usual and customary rate that would be charged by attorneys of similar experience and expertise

in this jurisdiction.

        Mr. Elkon provided a total of 45.2 hours of legal services in connection with Individual

Defendants’ defense of this lawsuit. Below is summary of those legal services:

  Summary of Services                                               Total          Fees
                                                                    Hours
  Preparation of Answer, Counterclaim, and Initial Disclosures,
  including investigation of claims and development of strategy
  for responding to same.                                       12.8          $5,248.00
  Prepare for, attend, and prepare filings relating to court-
                                                                5.7           $2,337.00
  mandated discovery conferences.
  Prepare Motion to File a Motion for Judgment on the           9.9           $4,059.00

                                                  4
FPDOCS 35719971.2
  Summary of Services                                                Total           Fees
                                                                     Hours
  Pleadings and Preserve Individual Defendants’ Subsequent
  Right to Move for Summary Judgment (ECF No. 24) and
  Reply in support of same (ECF No. 35).
  Prepare Motion to Stay Discovery Pending Resolution of
                                                                     1.1         $451.00
  Proposed Dispositive Motions (ECF No. 56).
  Prepare Motion for Summary Judgment (ECF No. 62) and
                                                                     14.4        $5,904.00
  Reply in support thereof (ECF Nos. 69, 70).
  Address document production and eDiscovery issues.                 1.3         $533.00

A detailed billing statement is attached to Mr. Elkon’s affidavit.

        In determining the above amounts, Mr. Elkon has made a good faith effort to exclude hours

that are excessive, redundant, or otherwise unnecessary.

        3. David C. Roth

        Mr. Roth is an associate with Fisher & Phillips LLP, a national labor and employment law

firm. He is a member in good standing of the State Bar of Colorado and this Court. He has

specialized in employment law and litigation since joining Fisher & Phillips in 2016.

        Mr. Roth’s hourly rate for legal services is $290. Based on his experience, that rate is a

usual and customary rate that would be charged by attorneys of similar experience and expertise

in this jurisdiction.

        Mr. Roth provided a total of 11.9 hours of legal services in connection with Individual

Defendants’ defense of this lawsuit. Below is summary of those legal services:

  Summary of Services                                                        Total           Fees
                                                                             Hours
  Preparation of Answer, Counterclaim, and Initial Disclosures,
  including investigation of claims and development of strategy            2.4         $696.00
  for responding to same.
  Prepare for, attend, and prepare filings relating to court-
                                                                           7.2         $2,088.00
  mandated discovery conferences.



                                                 5
FPDOCS 35719971.2
  Summary of Services                                                       Total          Fees
                                                                            Hours
  Prepare Motion to Stay Discovery Pending Resolution of
                                                                       .8            $232.00
  Proposed Dispositive Motions (ECF No. 56).
  Prepare Motion for Summary Judgment (ECF No. 62) and Reply
                                                                       1.1           $319.00
  in support thereof (ECF Nos. 69, 70).
  Address document production and eDiscovery issues.                   .4            $116.00

A detailed billing statement is attached to Mr. Roth’s affidavit.

        In determining the above amounts, Mr. Roth has made a good faith effort to exclude hours

that are excessive, redundant, or otherwise unnecessary.

        4. Corey Goerdt

        Mr. Goerdt is an associate with Fisher & Phillips LLP, a national labor and employment

law firm. He is a member in good standing of the state bar of Georgia, this Court, the United States

District Court for the Northern District of Georgia, the United States Court of Appeals for the

Eleventh Circuit, and has been litigating employment law actions including breach of contract,

duty of loyalty, and other similar claims, since he graduated from the University of Georgia School

of Law in 2015.

        Mr. Goerdt’s hourly rate for legal services is $315. Based on his experience, that rate is a

usual and customary rate that would be charged by attorneys of similar experience and expertise

in this jurisdiction.

        Mr. Goerdt provided a total of 84.90 hours of legal services in connection with Individual

Defendants’ defense of this lawsuit. Below is summary of those legal services:

  Summary of Services                                                Total          Fees
                                                                     Hours
  Preparation of Answer, Counterclaim, and Initial Disclosures,
  including investigation of claims and development of strategy     25.4       $8,001.00
  for responding to same.


                                                 6
FPDOCS 35719971.2
  Summary of Services                                                 Total          Fees
                                                                      Hours
  Prepare for, attend, and prepare filings relating to court-
                                                                      8.4      $2,646.00
  mandated discovery conferences.
  Prepare Motion to File a Motion for Judgment on the Pleadings
  and Preserve Individual Defendants’ Subsequent Right to Move
                                                                      .4       $126.00
  for Summary Judgment (ECF No. 24) and Reply in support of
  same (ECF No. 35).
  Prepare Motion to Stay Discovery Pending Resolution of
                                                                      6.6      $2,079.00
  Proposed Dispositive Motions (ECF No. 56).
  Prepare Motion for Summary Judgment (ECF No. 62) and
                                                                      35.5     $11,182.50
  Reply in support thereof (ECF Nos. 69, 70).
  Address document production and eDiscovery issues.                  1.7      $535.50
  Draft Motion for Money Judgment of Attorneys’ Fees and
                                                                      6.9      $2,173.50
  affidavits in support thereof.

A detailed billing statement is attached to Mr. Goerdt’s affidavit.

        In determining the above amounts, Mr. Goerdt has made a good faith effort to exclude

hours that are excessive, redundant, or otherwise unnecessary.

        5. Sadé Tidwell

        Ms. Tidwell is an associate with Fisher & Phillips LLP, a national labor and employment

law firm. She is a member in good standing of the state bar of Georgia and the United States

District Court for the Northern District of Georgia, and has been litigating employment law actions

including breach of contract, duty of loyalty, and other similar claims, since she graduated from

the Howard University School of Law in 2017.

        Ms. Tidwell’s hourly rate for legal services is $265. Based on her experience, that rate is

a usual and customary rate that would be charged by attorneys of similar experience and expertise

in this jurisdiction.

        Ms. Tidwell provided a total of 5 hours of legal services in connection with Individual

Defendants’ defense of this lawsuit, including legal research relating to basis for Renasant’s claims


                                                 7
FPDOCS 35719971.2
and Individual Defendants’ defenses. A detailed billing statement is attached to Ms. Tidwell’s

affidavit.

         In determining the above amounts, Ms. Tidwell has made a good faith effort to exclude

hours that are excessive, redundant, or otherwise unnecessary.

         6. Costs/Expenses

         The Release Agreements specifically provide that Renasant, as the breaching party, “shall

pay all costs,” in addition to attorneys’ fees. (ECF Nos. 20-1, ¶ 7(d); 20-2, ¶ 7(d).) Individual

Defendants incurred a total of $432.00 court costs, $4,607.36 electronic discovery costs, $855.94

Westlaw costs, and $30.60 Pacer costs.1 These charges were reasonable under the circumstances.

See Exhibit B, Elkon Affidavit, ¶ 9.

                                           CONCLUSION

         WHEREFORE, for the reasons stated above, Individual Defendants respectfully request

that the Court award $60,976.90 (including $55,051.00 in attorneys’ fees and $5,925.90 in costs)

in connection with Individual Defendants’ defense of this action, which Renasant brought against

its former employees in a blatant breach of Renasant’s obligations under the Release Agreements

it signed with Individual Defendants. As this Court has recognized, the Release Agreements

require a breaching party – Renasant, in this case – to compensate the other party for any attorneys’

fees and costs arising from the breach.




1
    Individual Defendants are separately filing a Bill of Costs in support of their request for costs,
    which includes requests for court costs, electronic discovery costs, Westlaw charges, and Pacer
    charges. To the extent that electronic discovery and Westlaw charges are not appropriately
    included in a Bill of Costs, Individual Defendants request that these costs be awarded pursuant
    to their agreement with Renasant and this Court’s Summary Judgment Order.

                                                   8
FPDOCS 35719971.2
      Dated this 15th day of July, 2019.

                                                     Respectfully submitted,

                                                     FISHER & PHILLIPS LLP

                                                     /s/ Michael P. Elkon
                                                     Michael P. Elkon
                                                     Corey J. Goerdt
                                                     1075 Peachtree Street, NE, Suite 3500
                                                     Atlanta, GA 30309
                                                     Telephone: (404) 231-1400
                                                     Facsimile: (404) 240-4249
                                                     melkon@fisherphillips.com
                                                     cgoerdt@fisherphillips.com

                                                     Darin Mackender
                                                     David C. Roth
                                                     1801 California Street, Suite 2700
                                                     Denver, CO 80202
                                                     Telephone: (303) 218-3650
                                                     Facsimile: (303) 218-3651
                                                     dmackender@fisherphillips.com
                                                     droth@fisherphillips.com

                                                     ATTORNEYS FOR DEFENDANTS
                                                     ROBERT SYLVIA AND TODD CRANE


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on this 15th day of July, a true and correct copy of
the foregoing INDIVIDUAL DEFENDANTS’ MOTION FOR ENTRY OF MONEY
JUDGMENT FOR ATTORNEYS’ FEES AND EXPENSES was served via this Court’s
electronic filing system, which will cause a copy of same to be served on the following counsel of
record:

       Roger G. Trim
       Steven R. Reid
       Ogletree, Deakins, Nash, Smoak & Steward, P.C.
       1700 Lincoln Street, Suite 4650
       Denver, CO 80203
       roger.trim@ogletreedeakins.com
       steven.reid@ogletreedeakins.com

                                                9
FPDOCS 35719971.2
       ATTORNEYS FOR PLAINTIFF RENASANT BANK

       Maria L. Kreiter
       Nina Beck
       Godfrey & Kahn, S.C.
       833 East Michigan Street, Suite 1800
       Milwaukee, WI 53202-5615
       mkreiter@gklaw.com
       nbeck@gklaw.com

       John M. Husband
       Bradford J. Williams
       Holland & Hart, LLP
       555 17th Street, Suite 3200
       Denver, Colorado 80202-3979
       jhusband@hollandhart.com
       bjwilliams@hollandhart.com

       ATTORNEYS FOR DEFENDANT NORTHPOINTE BANK


                                                   /s/ Michael P. Elkon
                                                   Michael P. Elkon




                                              10
FPDOCS 35719971.2
